EXHIBIT 10.32

 

Outside Director Compensation

 

Directors who are not employees of the Registrant or its subsidiaries receive an
annual retainer fee of $15,000. Committee chairpersons receive an additional
$5,000 retainer fee. Non-employee directors also receive $1,000 for each full
Board of Directors and committee meeting attended in person ($500 if the
director participates via teleconference). Stock options are granted to
non-employee directors from time to time. These grants are typically made at the
time the director joins the Board or is re-elected by the shareholders to serve
a three year term. Ten-year options to purchase 3,000 shares of the Company’s
common stock were granted to each of the directors that were re-elected to the
Board in fiscal 2004. Directors are also reimbursed for travel and other
expenses related to attendance at Board of Directors and committee meetings or
educational seminars approved in advance by the Governance and Nominating
Committee.